Citation Nr: 0934286	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-05 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to 
February 1968, and his decorations include the Purple Heart 
Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim. 

In March 2009, the Veteran made contentions regarding a skin 
condition, claimed as vitiligo.  This matter is referred to 
the RO for appropriate action.


FINDING OF FACT

The Veteran's post-traumatic stress disorder (PTSD), post-
operative residuals of craniotomy due to a shell fragment 
wound, left foot drop with hyperreflexia and ankle clonus, 
shell fragment wound of the left thigh, bilateral tinnitus, 
shell fragment wound of the left anterior chest, shell 
fragment wound of the right elbow, and right ear hearing loss 
prevent him from engaging in substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.16 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to a TDIU.  
Specifically, he has reported that due to his PTSD, he is 
required to spend much time in therapy during work hours and 
has had irritability and anger management problems at work, 
and that due to his left foot drop with hyperreflexia and 
ankle clonus, he has continual pain and difficulty walking, 
and as such is unemployable.  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total if it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of 1) a single service-connected disability 
ratable at 60 percent or more, or 2) as a result of two or 
more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 
4.16(a).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the Veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

Entitlement to a TDIU requires the presence of an impairment 
so severe that it is impossible for the average person to 
follow a substantially gainful occupation. See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the Veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or the impairment caused by non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, service connection is in effect for PTSD, rated 
as 50 percent disabling; post-operative residuals of 
craniotomy due to a shell fragment wound with subdural and 
intercerebral hematoma, rated as 30 percent disabling; left 
foot drop with hyperreflexia and ankle clonus, rated as 30 
percent disabling; shell fragment wound of the left thigh, 
rated as 10 percent disabling; bilateral tinnitus, rated as 
10 percent disabling; shell fragment wound of the left 
anterior chest, rated as noncompensable; shell fragment wound 
of the right elbow, rated as noncompensable; and right ear 
hearing loss, rated as noncompensable.  The Veteran's 
combined disability rating is 80 percent.  Accordingly, he 
meets the percentage requirements of 38 C.F.R. § 4.16 because 
his PTSD is rated as more than 40 percent disabling and his 
combined disability rating is more than 70 percent.  

A review of the record indicates that the Veteran retired 
from his job as an elevator installation mechanic and 
repairman after over 30 years of employment in 2004.  
Additionally, at his May 2009 hearing, the Veteran reported 
that he had a high school education and 3 years of trade 
school in elevator trade, and that all of his professional 
training was attained while on the job working for the 
elevator company.    

A July 2006 VA foot and ankle examination report indicates 
that the Veteran has functional limitations on standing and 
walking, and is required to use a cane due to his acquired 
left foot drop and left lower extremity hemiparesis, status-
post traumatic brain injury (TBI) while in Vietnam in 1968; 
however, the examiner stated that the Veteran should also be 
wearing a custom-made ankle brace on his left foot due to his 
extreme hemiparesis in order to keep his foot and ankle at 90 
degrees.  The examiner reported that although the Veteran has 
recovered somewhat from his TBI-induced left-sided 
hemiparesis, he still has significant lower extremity 
weakness and hemiparesis.  Finally, the doctor reported that 
the Veteran's left foot drop and associated left extremity 
weakness would become progressively worse with age.  

VA treatment records indicate that the Veteran's PTSD 
worsened to point that, in October 2008, he was admitted to 
the inpatient PTSD program with a Global Assessment of 
Functioning (GAF) score of 45, indicative of serious 
symptomatology (such as suicidal ideation and severe 
obsessional rituals), or serious impairment in social and 
occupational functioning (such as having no friends and being 
unable to keep a job).  See Quick Reference to the Diagnostic 
Criteria from DSM-IV at 47 (American Psychiatric Association 
1994).

Additionally, in an October 2008 letter, a VA physician 
reported that the Veteran had been diagnosed with chronic 
PTSD, for which he was receiving regular individual and group 
therapy.  The physician stated that the Veteran's symptoms 
included recurrent nightmares, intrusive thoughts, increased 
irritability, anger management problems, avoidance and 
isolation, survival guilt, emotional detachment, impaired 
concentration, hypervigilence, insomnia, anhedonia, and low 
tolerance for stressors.  Finally, the physician reported 
that the Veteran's chronic PTSD symptoms have interfered 
significantly with his ability to function in a social and 
occupational role.  

Finally, a December 2008 VA psychiatric examination report 
indicates that the Veteran has been in psychotherapy, without 
much effect, and had been an inpatient in the PTSD program 
since October 2008.  The examiner noted that the Veteran was 
on his third marriage and was separated from his current wife 
due to his irritability and rage; his first marriage had 
ended in divorce due to his rage outbursts and irritability 
and his second marriage ended due to his wife's death.  The 
examiner reported that the Veteran had a history of violence, 
including physical fights at his workplace and domestic 
violence in his first two marriages.  Regarding his current 
PTSD symptomatology, the examiner reported that the Veteran 
had daily intrusive thoughts regarding combat, 
hypervigilance, chronic difficulty sleeping and nightmares, 
daily anger outbursts and irritability, difficulty 
concentrating, and almost daily panic attacks that made him 
unable to function.  Regarding his functional status and 
quality of life, the examiner noted that the Veteran was 
easily irritable with others at work; had divorced one wife 
and separated from another due to his irritability; had only 
one friend, although this relationship was conflicted due to 
his irritability; and was only able to participate in 
solitary activities.  In regard to occupational and social 
impairment, the examiner reported that the Veteran's work was 
impacted insofar as his irritability led to him frequently 
blowing up at co-workers and bosses; his thought processes 
were impacted insofar as he had intrusive thoughts of combat 
and was preoccupied with his strained relationships; and his 
mood was impacted insofar as he was anxious and irritable 
with periods of panic.  Based on his examination of the 
Veteran, the examiner assigned him a GAF score of 55, which 
is indicative of moderate symptomatology (such as occasional 
panic attacks) and moderate difficulty in social and 
occupational functioning (such as few friends and conflicts 
with peers or co-workers).  See Quick Reference to the 
Diagnostic Criteria from DSM-IV at 47 (American Psychiatric 
Association 1994).

On this record, in particular the reports that the Veteran 
has difficulty walking and must use supportive devices due to 
his left foot disability, as well as the recent assignment of 
GAF scores of 45 and 55 related to his PTSD, the Board finds 
that reasonable doubt exists as to whether the Veteran is 
able to secure and follow substantially gainful employment as 
a result of his service-connected disabilities.  With 
application of the doctrine of the benefit of the doubt, the 
Board grants the claim of entitlement to TDIU.  38 U.S.C.A. 
§ 5107(b).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  As the claim for a TDIU has been granted, any 
failure with respect to the duty to notify or assist is 
nonprejudicial.    


ORDER

A total disability rating based on individual unemployability 
is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


